60SOL AN ‘49}SMo1g

00Z ayINs ‘peoy obpry 4e}s € LGOES UISUODSIAA ‘S]//2B4j BOUOW OUD
me" yy SAou0}y aALig poomebply 000ZLM9SN
ISSOU 8 NVDSOH ‘ONI ‘SSYOLS LNSWLYVd3d S,1HO-M
‘bsg ‘Aeqg ‘¢ Aouyinod jaqos ueky 39
10}9311G FIJO BAY
(panss} ajeq) ‘“seBulpjen, UYyor (s)seunsojouz

 

Case 7:21-cv-05640-NSR Document 1-1 Filed 06/29/21 Page1of1

 

= YJONICTWM NHOF

UOISSILIWOD 34} JO JJeyeq UO

1z0z ‘8 [dy

‘a]qi}99]]09 aq you Aew jins aly NOA a10jaq
JOU pasind90 yey} SUO!}EjOIA Aue 10} ANP Kedyoeq yeu} sueaw siuj| “UawAediepun WF pebaye
QU} JO (SUONEIOIA [NYIIM JO} seaK ¢) SIE@A Z UIY}IM NOD 2}e}s JO [eleps; Ul pajiy eq jsnwi syins Wd3a s(Wda) ov Aed yenb3

 

(juasayip aq Aew me] aye}s Japun Wiel e UO paseg JINS Buljiy Joy yuu] SU} aul) "}SO}

aq JIM eBreyo Siu] UO paseq ans 0} JUG JNOA Jo ‘aaIjOU SIy} JO ydje9ed Ino JO SAV 06 NIHLIM Pelly 8q Jsnw jiNsme|
INOA. “UNOd a}e}s JO |e1epaj ul BBseyO siy} UO paseg Me| /eJepe} JopuN (s)juapuodse au} ysulebe yinsme| e ayy Ae No,
‘NOK puas |IIM 9M Jeu} ens 0} JBI JNOA Jo pue jessiwsip JO ao1joU AjUO a4} eq [HIM SIU.L -39W juawAojdwiy ul uoneulwiosiq
aby oy} 10 ‘JOY UOIJEUIWIOSIPUON UO!JEWOJU] DIJBUBS 9} ‘yoy Saniqesig YIM SUBIaWY 9U} “IA ALL

 

(wo sly} 0} payoeye uoneUuoyuy JeuoHIPpe ay} 82g)

- SLHOIY LINS JO SSDILON -

(ayes AyYaug) JOU

aaa

‘abreyo siu) peyebyseau! yeu) Aouabe seoyoeid jUSWAO|dWA Je} [290] JO aye}s au} Jo SHulpuy Bu} pajdope sey 9034 aul

‘aBseyo siu) Aq pasies uaeq Bulney se pensjsuoo aq jYyBiw yey} Senss! Jeyjo Aue jo sje ay} 0} se Bulpulj ou sexew

90339 SUL ‘saynyeys ay} YYM souUe!|dWOd UI S| juapuodsa 9y} yey} AjIW99 JOU SSOP UOHEUIWNE}Ep SIU] “JEW OU eAPY
SUUIe|o BY) UAL JOU SBOP SIY| “A}N}e}S By} JO SUOHE/OIA YsI|qe}se PINOM uonebysenu! JOyyNy JouJEYyM JNoge UO}JeUIWa}Ep
ou seyew pue ‘uoeByseAu! s}! UyM JOyYNy peedoid Jou |[IM OOAA ey] :uOoeulwejep Huimoyjo} ay} senss! NOAA SyL
abeuo JnoA aj 0} UONeUILULOSIP

pabaye ey} jo (s)a}ep ay} Jaye Buc] 00} payem noA ‘spiom Jaujo ul ‘N05g uM pay Ajawy jou sem abseyo Ino,

“saynyeys au} Aq paleo BS|MJaUjO JOU SI JO SeaAo|dwWs jo Jaquinu pauinbey au} ueY} ssa] sAojdwe juspuodsay ay |

NOU &

joy sentiigesiq uy suede eu) Aq pauysp se Ayjiqesip @ eAjoAu! Jou pip suoHeballe Ino,

[I

‘Q03g ayy Aq peoiojua saynjeys ay} jo Aue JepuN Wie|d & B}e}S O} [Ij abieyo ay} ul pebaye syoe) ay
INOSV4UY DNIMO1104 SHL YOs SDYVHO SIHL NO 31d SLI ONISOTS SI 9033 SHL

g£99-S79 (26) Josibiadng juewaoojuy buyjoy Z9910-0202-02S
‘eidey Arewiasoy

 

‘ON euoYdajaL aanejussaiday O03] “ON ebieud DOTA
((e)Z'L09L§ YD 62) TVLLNACIANOOD
s! Auap! asoym paneubbe (s)uossad jo jyeyaq UO [|

ZOLZO FN ‘Y4BMON

COLL e3Ng ‘4a}UaD Aemayeg OML v6SOL AN ‘poomusoy.L
3991} JOLIN 66Z-£8Z peoy sjeoy
sdIWO Boly YABMON = :wol4 ZHWYDS X{JSYSIINN col

 

SLHOIY JO ADILON GNV TVSSINSIG

 

NOISSIINIWOD ALINN.LYOddO LNAWAOTdW TWND®Z “S'N (ozoz/Lt) Lot med 0034
